Citation Nr: 1524473	
Decision Date: 06/09/15    Archive Date: 06/19/15

DOCKET NO.  11-08 725A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Veteran represented by:	Wisconsin Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Moore, Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to February 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The case is currently under the jurisdiction of the VA RO in Milwaukee, Wisconsin.


FINDING OF FACT

The Veteran's currently diagnosed bilateral hearing loss is likely the result of his active service.


CONCLUSION OF LAW

Bilateral hearing loss was incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

As the Veteran's claim for service connection for bilateral hearing loss is granted herein, any error related to the VA's duty to notify and assist is moot.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2014); 38 C.F.R. § 3.159 (2014); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Veteran was afforded a VA audiological examination in December 2009.  The examiner noted the Veteran's inservice noise exposure and diagnosed him with bilateral hearing loss.  She also noted postservice occupational noise exposure, which the Veteran has since denied.  See notice of disagreement, March 2010; BVA hearing transcript, April 2015, at p. 8.  She indicated that the Veteran's separation examination did not contain measured hearing thresholds and, therefore, it was unknown what his hearing was at discharge.  She did cite two inservice audiograms, dated in September 1968 and August 1971, which did not show a worsening during that period.  In light of the lack of worsening in service, she concluded that his hearing loss was not related to inservice noise exposure.  This conclusion seems to imply that, if an inservice decrease in hearing was shown, she would have provided a positive nexus opinion.  

The Board's review of the service treatment records reveals an additional enlistment audiogram, dated in April 1968.  That pre-induction examination showed significantly better hearing in all frequencies when compared to the later examinations from September 1968 and August 1971, especially at 4000Hz.   The examiner failed to address this audiogram.

In light of the examiner's incorrect statements regarding postservice noise exposure and failure to address the critically significant enlistment audiogram, the Board has considered remanding the claim for an addendum opinion.  However, as the implications from the VA examiner's opinion and the Veteran's credible statements and testimony regarding the onset of his hearing loss and history of noise exposure support a medical nexus, the Board concludes that Remand is not necessary.  The evidence is, at minimum, in equipoise regarding the question of whether the Veteran's current bilateral hearing loss is related to his military service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2014); 38 C.F.R. § 3.303 (2014).  The benefit-of-the-doubt will be conferred in the Veteran's favor and his claim for service connection for bilateral hearing loss is granted.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to service connection for bilateral hearing loss is granted.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


